El Jttez Asociado Se. MacLeary,
emitió la- opinión del tribunal.
La presente es una causa criminal seguida por haberse circulado y pasado un cheque falsificado. El acusado es un muchacho de quince o diez y seis años de edad- que, habiendo sido declarado-culpable, fue llevado a la escuela-correccional.
En la denuncia se formula la siguiente acusación. :■
“Allá por el día nueve de agosto del año 1910 y en esta ciudad de Mayagüez, que forma parte del Distrito Judicial de Mayagüez, P. R., el referido acusado, Agustín Yélez, compró varios efectos para bici-cletas, por valor de 13 a 14 dollars, en el establecimiento que eñ esta ciudad tiene y tenía entonces, Blas-Panzardi,-y en pago de su compra el susodicho acusado Agustín Yélez circuló, y pasó como genuino, entregándolo al dicho Blas Panzardi, quien lo recibió y de su importe se cobró, un cheek que, copiado, dice así:
No. 104. San Juan, Porto Rico, Aug. 6, 1910. Depositary for the Government of Porto Rico. American Colonial Bank, depositary for the United States' Pay to the order'of Alfredo'Román $50.17/00. Fifty 17/00 dollars. Firmado: Matalena H. Koehler. ’ Endosado con la firma ‘Alfredo Román.’
Y dicho acusado Agustín Yélez, al circular y pasar el referido check como genuino, sabía que el mismo había sido alterado o falsifi-cado, y lo hizo a sabiendas y maliciosamente y con la intención de defraudar, como defraudó, al mencionado Blas Panzardi. Este hecho es contrario a la ley para tal caso prevista y a la paz y dignidad'dé El Pueblo de Puerto Rico. Firmado, D. Sepúlveda, Fiscal del Dis-trito.” . • „
El juicio de esta causa se celebró por el tribunal, sin ju-rado, declarándose al acusado culpable del delito que se le había imputado, y condenándosele en 30 de marzo último a la pena de un año de presidio, con trabajos forzados, y al pago de las costas. Se le envió a la escuela correccional para jóve-nes delincuentes, para cumplir en ella su condena.
Se interpuso a su debido tiempo un recurso de apelación, y aparecen en los autos un pliego de excepciones y una re-lación de hechos, en los cuales se consignan las pruebas adu-cidas en el juicio, y las excepciones tomadas contra las reso-*1017Iliciones del tribunal, y basta la argumentación del letrado de-fensor con respecto a las mismas.
Esta minuciosidad es innecesaria o impropia, Todas las materias extrañas, tales como las argumentaciones del letrado defensor, deben excluirse del pliego de excepciones, y consig-narse brevemente los puntos en cuestión, con las resoluciones dictadas por el tribunal con respecto a los mismos.’ Antes de firmarlos, los jueces'sentenciadores deben exigir que todos los documentos de. esa índole sean-formulados y arreglados en debida forma, para su presentación ante este tribunal, de tal modo que aligeren nuestras labores en vez de aumentar-las. . =. . . .
Las excepciones tornadas pueden brevemente reproducirse como signe:
“El tribunal incurrió en error: Io. Porque el tribunal autorizó, no obstante la oposición del letrado defensor, el cotejo del cheque fal-sificado, objeto de la acusación, con otro documento firmado por el padre del acusado, pero cuyo texto se decía que estaba escrito por-éste, sin que dicho documento previamente hubiera sido identificado en debida forma.
' “2o. Porque el tribunal permitió el cotejo de ambos documentos, no obstante la objeción del letrado defensor, quien alegó que dicha prueba era inmaterial e inconsistente con la acusación; porque ésta sólo imputaba al acusado el hecho de haber pasado¡ como genuino, el cheque en cuestión, sabiendo que estaba falsificado o alterado.”
La prueba de que se queja el acusado, fue admitida por la corte, solamente como mía circunstancia tendente a demostrar la culpabilidad del acusado, cuya circunstancia debía conside-rarse en la resolución definitiva de la causa; y en esto, el tribunal no cometió ningún error. La objeción ba debido hacerse como se bizo basta cierto punto en la segunda excepción, más bien contra el efecto que no contra la -admisión de dicba prue-ba.
Toda vez que la causa fue juzgada por la corte, sin jurado, no resultó de las resoluciones de que se queja el acusado, nin-gún perjuicio para él, pues todo el cúmulo de liecbos fue de-*1018bidamente considerado en conjunto para llegar a nna conclu-sión definitiva en la sentencia dictada por el tribunal. (Yéase el caso de Belter v. Calvo, resuelto en 19 de mayo de 1910.) Y además, si es que el tribunal sentenciador cometió los erro-res que se alegan, éstos no eran perjudiciales, puesto que fue-ron corregidos en la consideración del caso entero, y al dic-tarse la sentencia definitiva. Por consiguiente, como no per-judicaron al acusado, no constituyen motivo para la revoca-ción de la sentencia. (P. P. R. v. Milán, 7 P. R. R., 443. y 444; P. P. R. v. Aybar, 7 P. R. R., 518.)
El acusado sostiene que la prueba no es suficientemente vigorosa para justificar la declaración de su culpabilidad. Toda la contradicción que existe entre las declaraciones de los testigos, queda demostrada por la historia del acusado, de que él había perdido el cheque y la carta de recomendación que fueron presentados a Panzardi; y que desde entonces no los había vuelto a ver. Evidentemente, el tribunal sentenciador no dió crédito a esa declaración.
El acusado niega haber estado en la tienda de Panzardi, y haber comprado los efectos de bicicleta, para cuyo pago se en-tregaron la carta de Liciaga y el cheque alterado, que él manifestó haber perdido, pero asegura que envió a un amigo para la compra de los efectos; y no dice, sin embargo, el nom-bre de ese amigo a quien él tenía que conocer.
Las pruebas pueden resumirse como sigue:
Vicente Vélez, padre del acusado, tenía arrendada a la Señorita Koehler, que era profesora, una casa de su propie-dad, en el pueblo de Isabela; y el acusado ordinariamente iba a la casa de dicha señorita, a cobrarle el alquiler de esa casa, y a entregarle el recibo correspondiente. En 31 de julio de 1910, el acusado fué adonde la Señorita Koehler, a cobrar el importe del alquiler, presentándole un recibo firmado por su padre; resultando más tarde, que la letra de ése recibo que llevó el acusado mismo a la inquilina, no era de su padre, quien no sabía escribir, ni de la madre, ni del hermano tam-*1019poco, únicas personas que al parecer, constituían, la familia del acusado.
■ El acusado pidió a la Srta. Koehler un cheque por $5.17, para comprar ciertos objetos en los Estados Unidos. Esta súplica la hizo mediante un papel firmado por él, y eserito por él, y le rogó que no escribiera nada en la línea destinada, en esta clase de documentos, a poner el nombre de la persona, a cuyo favor se expiden; pero a pesar de este ruego, la Srta. Koehler escribió el cheque por la expresada suma de $5.17, poniendo en el mismo, el nombre del acusado, como la persona a quien debía pagarse dicho importe.
Al mismo tiempo que el acusado solicitó de la Srta. Koeh-ler ese cheque, le pidió a Severiano Liciaga una carta de reco-mendación para Blas Panzardi de Mayagüez, para que le ven-diese al precio más bajo posible, ciertos efectos de bicicletas que el acusado se proponía comprar allí.
No hay duda ninguna de que el cheque expedido por la Srta. Koehler, lo fué sólo por la suma de $5.17, a nombre de Agustín Yélez, y que dicho cheque fué recibido por el acusado, tal como salió de manos de la Srta. Koehler. Y así adquiridos esos documentos por e'1 acusado, no, se volvió a tener más no-ticias de ellos, hasta que se encontraron en poder de Blas Pan-zardi, a excepción, desde luego, de la declaración del acusado, de que los bahía perdido.
En el establecimiento de Panzardi, fué entregada la carta de Liciaga, tal como él la había escrito, y también el cheque, firmado por la Srta.' Koehler, pero completamente alterado, llevando el nombre de Alfredo Román, en vez del de Agustín Yélez, como persona a quien debía pagarse el‘importe del mismo, y sustituyéndose las palabras y cifras que expresaban la suma de $5.17, cinco dollars, diez y siete centavos, y que primero se habían escrito en dicho cheque, por las que expre-san la suma, de cincuenta dollars diez y siete centavos ($50.17). -
Blas Panzardi era la persona directa y materialmente per-judicada por la comisión del delito. No tenía ningún interés *1020personal en la persecución del acusado, a quien ni siquiera conocía; y sólo le guiaba el propósito de recobrar la' suma de la cual liabía sido defraudado. T como esa cantidad le fué restituida, no necesitaba esforzarse mucho en el juicio, de: mostrando o recordando que fué ciertamente el propio acu-sado quien estuvo' en su casa a comprar esos efectos, y a dar en cambio el cheque alterado. Pero, a pesar de' éso, Panzardi no dice que el acusado no haya estado en su casa; dice sólo que no puede recordar,' al cabo de tanto tiempo, que fuera o nó él, quien estuvo en su' casa en esa ocasión; que le dijeron que fué él, el acusado, pero qué no lo conocía al verle en el tribunal. Sin embargo, no se indicó ni identificó ninguna otra persona como la que había pasado el cheque. Pero, a pesar de eso, el testigo declara que la persona que le llevó el cheque y se lo pasó como genuino; estuvo en su casa por la noche; y que después no lo vió'más; Evidentemente, el comerciante, después de'haber recobrado el dinero de'que había sido de-fraudado, era un testigo desinclinado a declarar.
La prueba testifical que antecede, demuestra una causa bastante grave contra el acusado, y no podemos decir que el juez sentenciador haya faltado a su obligación-de examinar y considerar debidamente todos los hechos y circunstancias que se han consignado. Dicho Juez tuvo delante al acusado y a todos los testigos, y oyó sus declaraciones cara a cara.
Además, hay otras consideraciones que hacer con respecto a estos hechos, -que no deben perderse de vista. La única explicación que Agustín Vélez da de su intervención en estos hechos, es la de que el cheque juntamente con la carta, se le había perdido, pero no dijo que había hecho gestión alguna para recobrar dichos documentos, que sinyluda eran muy im-portantes para él, puesto que para la adquisición del cheque, había hecho lo posible para economizar dinero, hasta el ex-tremo de ahorrarse los ocho centavos que hubiera tenido que pagar si hubiera solicitado un giro postal. No dió cuenta a la policía, ni a sus familiares, ni a-la Srta. Koehler, de la pérdida de ese documento, ni la notificó al banco, para que no *1021pagase el cheque. Y luego, cuando apareció dicho cheque, ya. alterado, en la casa de Panzardi, en vez de inquirir qué persona lo había llevado allí, para averiguar quién era el autor de la falsificación, o quién había tratado de pasarlo como-genuino, no dijo absolutamente nada; y era su padre quien vino a pagar a Panzardi la cantidad de la cual había sido defraudado; y el padre del acusado hizo esto sin tener para ello ninguna obligación, si es que dicho acusado estaba ente-ramente desligado de la serie de circunstancias que constituían la comisión del delito.
Es muy significativo este hecho realizado por .el padre del acusado, puesto que tanto el padre como su hijo, han de-bido ser factores muy importantes en el descubrimiento del delincuente, quien quiera que fuera.
Y es igualmente muy significativo, que la persona que-haya encontrado el cheque y la carta, hubiera tenido necesi-dad también de comprar efectos para bicicleta, y que hubiera ido al mismo establecimiento de Panzardi, a comerciar con él,, dando lugar a ser descubierto, porque si la persona que en-contró dicho cheque, hubiera sido otra, y no el acusado, es probable que lo hubiera negociado en otra parte, para no de-jar huella .alguna de su intervención en el asunto.
La Srta. Koehler no fué un perito calígrafo, pero aseguró-la semejanza de la letra del-acusado, como su discípulo que era, con la del recibo de la casa, fechado en 31 de julio de 1910. Como no se trataba de un reconocimiento caligráfico,, para determinar una falsificación que no se había imputado nunca al acusado, no hacían falta documentos indubitados, ni peritos calígrafos, ni ninguna otra solemnidad en la práctica de esa prueba. Se trataba sólo de afirmar un hecho de alta significación en el procedimiento, es decir, que el falsificador del cheque era'la misma persona que escribió el recibo para el cobro de los alquileres a la Srta. Koehler, documento de ín-dole absolutamente privada, y que no es presumible que fuera, escrito por alguna otra persona distinta de los familiares del acusado. Pero ese hecho por sí sólo, no es la única- y deci-*1022siva evidencia en el juicio, sino una prueba de certeza moral, que unida a todas' las demás circunstancias que' rodearon el presente caso, llevan el ánimo a la conclusión de que el acu-sado utilizó ese cheque, a sabiendas de su alteración, para ob-tener ilegítimamente una cantidad de dinero.
Al revisar detenidamente todos los autos, no podemos evitar la conclusión de que el muchacho pasó el cheque, sa-biendo que había .sido alterado y aumentado su importe, si es que él no hizo la falsificación misma. Toda vez que se le imputó, no la falsificación del cheque, sino sólo el haberlo pa-sado como genuino, y que fné declarado culpable de ese delito solamente, debemos dejar subsistente la sentencia.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Áldrey.
El Juez Presidente Sr. Hernández, ■ no tomó parte en la resolución de este caso.